

116 HR 4201 IH: Baby Box and Maternal Assistance Act of 2019
U.S. House of Representatives
2019-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4201IN THE HOUSE OF REPRESENTATIVESAugust 20, 2019Mr. Veasey (for himself and Mr. Allred) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title V of the Social Security Act to allow the Secretary of Health and Human Services to
			 make grants to States under the Maternal and Child Health Care Program for
			 purposes of establishing Baby Box Programs.
	
 1.Short titleThis Act may be cited as the Baby Box and Maternal Assistance Act of 2019. 2.Establishment of Baby Box ProgramsSection 501 of the Social Security Act (42 U.S.C. 701) is amended—
 (1)in subsection (a)(2), insert and including by providing such grants to States for the establishment of Baby Box Programs described in subsection (d) after services development; and
 (2)by adding at the end the following new subsection:  (d) (1)For purposes of subsection (a)(2), a Baby Box Program described in this subsection is a program under which a State—
 (A)provides to eligible individuals and to a partner chosen by such an individual, at no cost to such individuals and such partners—
 (i)training with respect to prenatal, newborn, and postpartum care (as defined by the State), including evidence-based training with respect to safe sleeping practices for newborns and smoking cessation practices for parents;
 (ii)baby boxes to such individuals who have completed an amount of such training determined appropriate by the State; and
 (iii)doula services or midwife services, furnished by doulas or midwives who meet such standards as specified by the State, for such individuals who have so completed such training;
 (B)makes available, using funds other than funds made available through grants awarded under subsection (a)(2), training and boxes described in clauses (i) and (ii), respectively, of subparagraph (A) to all individuals residing in such State at an affordable cost determined appropriate by such State; and
 (C)provides funding for the recruitment and training of doulas or midwives from diverse backgrounds. (2)For purposes of this subsection:
 (A)The term baby box means a package that contains such items with respect to newborn and postpartum care as the State determines appropriate.
 (B)The term eligible individual means— (i)a low-income (as defined in subsection (b)(2)) woman; or
 (ii)a woman eligible to enroll under the State plan (or waiver of such plan) under title XIX of the State in which such woman resides.
 (C)The term— (i)doula means an individual trained to provide pre and postpartum care with respect to pregnant women; and
 (ii)doula services means such care furnished by such an individual.. 